Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 6/7/22, have been fully considered and are persuasive.  The Examiner has withdrawn his rejection of the claims and below recited the reason the application is now in a condition for allowance.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over KR 101810299 B1. KR101810299 disclose a linear compressor a piston that defines a suction space configured to suction a refrigerant gas; and a cylinder that receives the piston and defines a compression space that is configured to compress, based on reciprocation of the piston in an axial direction, the refrigerant gas therein, wherein the cylinder defines a gas inflow passage that fluidly communicates with a gas pocket at a side of the gas inflow passage outside the cylinder and that fluidly communicates with a cylinder space defined in the cylinder at an opposite side of the gas inflow passage wherein the piston comprises a guide having an outer circumferential surface configured to face the cylinder having a plurality of irregularities as recited in claim 1 and 21 and 22. However KR101810299 fails to disclose wherein the irregularities overlaps the gas inflow passage of the cylinder in a radial direction, wherein the plurality of irregularities have two rows and columns to form a matrix configuration, and wherein the irregularities are of a certain width and depth as recited in the independents of claim 21,1, and 22, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745   

/THOMAS E LAZO/Primary Examiner, Art Unit 3745